WALLACE, Circuit Judge.
I am not satisfied that error was committed in the rulings upon the trial, or in the instructions to the jury, which are complained of by the defendants, and as there is an opportunity for review by the Circuit Court of Appeals, and there are several questions of such novelty and interest in the law of libel that it is not to be expected that my decision will be accepted as final, conclude that a new trial ought not to be granted, even though there may be some doubt whether my rulings upon all of them were correct.